Citation Nr: 1731552	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of pulmonary embolism.  

2.  Entitlement to service connection for left calf deep vein thrombosis.  

3.  Entitlement to service connection based on aggravation of moderate traumatic brain injury (TBI) with residual headaches, claimed as a head injury.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force and Air Force Reserves from July 1978 to July 1982, May 1989 to August 1989, January 1994 to April 1995, September 1996 to May 1997, November 2001 to March 2002, February 2003 to May 2004, June 2004 to October 2004, April 2005 to April 2006, June 2006 to September 2006, and from August 2008 to February 2009.  

These matters come to the Board of Veterans' Appeals (Board) from December 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Pulmonary embolism did not have its onset during active service and is not otherwise etiologically related to active service or service-connected PTSD.  

2.  Left calf deep vein thrombosis did not have its onset during active service and is not otherwise etiologically related to active service or service-connected PTSD.  

3.  Moderate traumatic brain injury with residual headaches, claimed as a head injury, preexisted his second period of active service, was not aggravated beyond the natural progress of the disease by his subsequent periods of active service, and is not otherwise related to active service or service-connected PTSD.  

4.  Hypertension, which had its onset within one year of service discharge, is not otherwise etiologically related to active service or service-connected PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of pulmonary embolism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for service connection for left calf deep vein thrombosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

3.  The criteria for service connection or service-connected aggravation of moderate traumatic brain injury with residual headaches, claimed as a head injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016).  

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

To the extent the July 2017 written brief presentation first raises the secondary theory of service connection that his claimed conditions are caused or aggravated by his service-connected posttraumatic stress disorder (PTSD), the Board notes that the medical treatise literature referenced by the Veteran's representative therein is of no probative value given that it is of a general nature and does not reference the specific facts particular to the Veteran's claims.  See Wallin v. West, 11 Vet. App. 509 (1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  Moreover, the Veteran and his representative lack the medical expertise to render nexus opinions linking his claimed conditions to his service-connected PTSD, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); therefore, in the absence of probative evidence that the Veteran's claimed conditions may be associated with his service-connected PTSD, VA's duty to assist by obtaining addendum medical opinions regarding a secondary theory of service connection is not triggered.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection/Aggravation - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  Likewise, active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty, or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110.  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d) (West 2014); 38 C.F.R. § 3.6(e) (2016).  

"To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  However, this presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected disability, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2016); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

II.A.  Pulmonary Embolism/Deep Vein Thrombosis  

The Veteran claims entitlement to service connection for residuals of a pulmonary embolism and left calf deep vein thrombosis which he reports had their onset in August 2009, as he arrived home to Florida after travel from active service in Washington.  

Notably, service treatment records do not document any complaints, treatment, or diagnoses of pulmonary embolism or deep vein thrombosis.  

Private treatment records from August 2009 first document the Veteran's report of right-sided chest pain upon awakening with concurrent left calf pain.  He further reported recent trouble following his arrival two days earlier following a drive from Seattle, Washington, to Fort Walton Beach, Florida.  The physician diagnosed pulmonary embolism, which was noted to be due to a precipitated event due to stasis and a long car ride, as well as deep vein thrombosis.  

Similarly, a November 2009 VA examination documents that his pulmonary embolism and deep vein thrombosis had their onset after service, in August 2009.  To the extent that a subsequent March 2010 VA examination inaccurately records that the Veteran's claimed conditions had their onset during active service in August 2009, immediately upon returning from McChord AFB, the Board finds that such notation conflicts with the evidence discussed above; therefore, it is of no probative value regarding the Veteran's claims.  

Additionally, a December 2010 Social Security Administration (SSA) decision documents the Veteran's report that he was in very good health until August 2009 when he developed a pulmonary embolus and deep vein thrombosis in his left calf.  A concurrent SSA disability determination documents that the Veteran was found to be disabled from August 18, 2009 due to primary "other disorders of the respiratory system" and secondary "osteoarthritis and allied disorders."  

After a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims.  The Board has considered the Veteran's claim that his pulmonary embolism and deep vein thrombosis had their onset during authorized travel from active service; however, such report conflicts with the evidence of record, including service personnel records which document a July 2008 request/authorization for ACDUTRA wherein the Veteran was ordered to report to McChord Air Force Base (AFB), Washington from August 13, 2008 until January 28, 2009, with 169 service days and zero travel days authorized; additionally, while the Veteran was noted to be departing and returning to Niceville, Florida, the use of a rental car was not authorized.  A subsequent July 2009 Reserve Order documents that the Veteran was relieved from his current assignment and assigned to retired reserve effective January 21, 2010.  Given the above, the Board finds that the Veteran's pulmonary embolism and deep vein thrombosis did not have their onset during active service, to include a period of authorized travel.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).  

To the extent that the Veteran has claimed entitlement to service connection based upon his service during the Persian Gulf War in the Southwest Asia Theater of operations, the Board finds it probative that the evidence of record consistently documents that his claimed pulmonary embolism and deep vein thrombosis are not chronic multisymptom illnesses or undiagnosed illnesses, but rather diagnosed conditions.  As such, the presumptive provisions of 38 C.F.R. § 3.317 are inapplicable to the Veteran's claims.  

As noted above, the medical treatise evidence first cited within the July 2017 written brief presentation in support of a secondary relationship between the Veteran's pulmonary embolism and deep vein thrombosis and his service-connected PTSD is of no probative value given that it is of a general nature and does not reference the specific facts particular to the Veteran's claim.  See Wallin, 11 Vet. App. 509; see also Sacks, 11 Vet. App. at 317.  Moreover, there is no other probative evidence of a relationship between the Veteran's claimed conditions and his service-connected PTSD.  Therefore, secondary service connection is not warranted for the Veteran's claimed conditions.  See 38 C.F.R. § 3.310.  

Significantly, there is no probative evidence of a nexus between the Veteran's pulmonary embolism and deep vein thrombosis and his active service.  The Board has considered the lay evidence of record, which is probative regarding symptomatology capable of lay observation, see Layno v. Brown, 6 Vet. App. 465 (1994); however, to the extent that the Veteran and his representative attempt to provide a nexus between his pulmonary embolism and deep vein thrombosis and active service or his service-connected PTSD, such statements are afforded little probative value given their lack of related medical expertise in order to render such opinions.  See Jandreau, 492 F.3d at 1376-77.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for pulmonary embolism and deep vein thrombosis.  As the preponderance of the probative evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  TBI/Residual Headaches  

The Veteran next claims entitlement to service connection for traumatic brain injury (TBI) with headaches, which he reports first had its onset following a motorcycle accident in 1986 and was further aggravated by subsequent active service.  

After a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Service treatment records document a normal physical examination upon enlistment in July 1978.  While a July 1982 separation examination report does not appear to be of record, a December 1983 periodic examination is likewise normal, without noted defects or diagnoses.  Thereafter, private treatment records document the Veteran's involvement in a May 1986 motorcycle accident which resulted in multiple injuries including a closed head injury, multiple skull fractures, and cerebral contusion.  Notably, a subsequent July 1987 periodic examination documents normal relevant clinical evaluations, without related defects or diagnoses, and the examiner noted the prior 1986 accident with major closed skull fracture but stated there were no recurring problems; within a concurrent report of medical history, the Veteran reported a prior head injury and broken bones following a May 1986 motorcycle accident with severe head trauma, and the physician noted that after prolonged hospitalization and rehabilitation, the Veteran had resumed college classes and did not suffer from seizures, headaches, or vertigo.  Similarly, a May 1991 physical examination documents normal relevant clinical evaluations, and a concurrent report of medical history documents the prior accident without sequelae.  Subsequent service treatment records through February 2009 do not document complaints of worsening TBI residual symptoms.  

Significantly, there is no entrance examination report from the Veterans second period of active service beginning in May 1989; as such, the presumption of soundness does not apply to that period of active service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Moreover, the discussion of the Veteran's May 1986 motorcycle accident within the July 1987 periodic examination report underscores a finding that the presumption of soundness is not for application in this instance.  Therefore, the Board will treat the Veteran's claimed TBI with headaches as a preexisting condition, for which he may be entitled to service-connected aggravation of that disorder if there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  

Notably, the Veteran has consistently reported an onset of headaches shortly after his May 1986 motorcycle accident.  Similarly, a disability benefits questionnaire completed by a private physician in August 2015 notes that the Veteran sustained a severe TBI in 1986 with headaches since that time.  A March 2010 VA examination report documents the Veteran's report that his headaches started within one week of his May 1986 motorcycle accident, and the VA examiner's conclusion that the Veteran's moderate TBI with residual headaches was stable and was not worsened beyond its natural progression due to military service.  

Initially, the Board notes that to the extent that the Veteran has claimed entitlement to service connection based upon his service during the Persian Gulf War in the Southwest Asia Theater of operations, the Board finds it probative that the evidence of record consistently documents that his claimed TBI with residual headaches is not a chronic multisymptom illnesses or undiagnosed illness, but rather a diagnosed condition.  As such, the presumptive provisions of 38 C.F.R. § 3.317 are inapplicable to the Veteran's claim.  

Additionally, as noted above, the medical treatise evidence first cited within the July 2017 written brief presentation in support of a secondary relationship between the Veteran's residual headaches and his service-connected PTSD is of no probative value given that it is of a general nature and does not reference the specific facts particular to the Veteran's claim.  See Wallin, supra; see also Sacks, supra.  Moreover, there is no other probative evidence of a relationship between the Veteran's claimed headaches and his service-connected PTSD; therefore, secondary service connection is likewise not warranted for residual headaches.  See 38 C.F.R. § 3.310.  

Based upon the above, and following a review of the evidence, the Board finds the preponderance of evidence weighs against the Veteran's claim.  Significantly, there is no probative evidence of record that the Veteran's preexisting TBI with residual headaches was aggravated by his subsequent periods of active service.  As discussed above, service treatment records do not document additional complaints or treatment of worsening TBI residual symptoms following the May 1986 motorcycle accident.  Moreover, the lay evidence, private medical evidence, and March 2010 VA examination document that the Veteran's TBI with residual headaches have been consistent, or stable, since the time of his May 1986 accident.  Given the above, the Board concludes that the Veteran has presented no probative evidence establishing aggravation of his preexisting TBI with residual headaches during active service.  See Horn, 25 Vet. App. at 235; Paulson, 7 Vet. App. at 470-71; Crowe, supra.  Accordingly, service aggravation for preexisting TBI with residual headaches is not warranted.  38 U.S.C.A. §§ 1153, 5107; 38 C.F.R. §§ 3.102, 3.306; Gilbert, 1 Vet. App. 49.  

II.C.  Hypertension  

Finally, the Veteran claims entitlement to service connection for hypertension.  

Hypertension for VA purposes is established if the diastolic blood pressure is 90mm or more, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2016).  

After a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Initially, the Board notes that to the extent that the Veteran has claimed entitlement to service connection based upon his service during the Persian Gulf War in the Southwest Asia Theater of operations, the Board finds it probative that the evidence of record consistently documents that his claimed hypertension is not a chronic multisymptom illnesses or undiagnosed illness, but rather a diagnosed condition.  As such, the presumptive provisions of 38 C.F.R. § 3.317 are inapplicable to the Veteran's claim.  

Additionally, as noted above, the medical treatise evidence first cited within the July 2017 written brief presentation in support of a secondary relationship between the Veteran's hypertension and his service-connected PTSD is of no probative value given that it is of a general nature and does not reference the specific facts particular to the Veteran's claim.  See Wallin, supra; see also Sacks, supra.  Moreover, there is no other probative evidence of a relationship between the Veteran's claimed hypertension and his service-connected PTSD; therefore, secondary service connection is likewise not warranted for hypertension.  See 38 C.F.R. § 3.310.  

Notably, service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  Additionally, medical evidence from prior to the Veteran's last period of active service, including VA treatment records from May 2007 and private treatment records from August 2007, documents that the Veteran did not have hypertension.  

Similarly, private treatment records from January 2009 document blood pressure readings of 128/76, and VA treatment records from July 2009 through May 2010 document blood pressure readings of 119/77, 154/88, 126/89, 125/89, 122/69, and 133/88, without a document diagnosis of hypertension.  

Rather, the first documented instance of hypertension occurred in August 2009, when the Veteran was noted to have hypertension, which was noted to be likely related to pain from a concurrent pulmonary embolism and deep vein thrombosis of that same month.  

Upon VA examination in March 2010, the Veteran reported that his hypertension had its onset during active service, four to five years earlier, and the examiner diagnosed essential hypertension.  To the extent that the Veteran reported an in-service onset of hypertension and the examiner stated that the Veteran's essential hypertension was "in service," the Board notes that this is inconsistent with the evidence discussed above, including service treatment records, see generally Caluza v. Brown, 7 Vet. App. 498 (1995); moreover, it appears to be based solely on the Veteran's subjective history, which history is not supported by the more credible evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  For example, when the Veteran was treated in August 2009 and he was asked about his past medical history, the Veteran reported the motorcycle accident in 1986 and the injuries he sustained at that time.  He also denied being on any medication.  There was no report of a past medical history of hypertension.  A July 2009 VA treatment record shows that the Veteran was seen with no acute complaints, and when asked about the Veteran's past medical history or problem list, the examiner wrote, "NONE FOUND."  April 2009 and May 2009 military medical facility treatment records also fail to show any past history or current diagnosis of hypertension.  As such, both the Veteran's report of in-service onset and the VA examiner's diagnosis of "in service" essential hypertension are of no probative value because such opinion is based on an inaccurate medical history.  

Significantly, while the Veteran's hypertension first manifested in August 2009, well within one year of service discharge in February 2009, the probative evidence of record, as discussed above, documents that his hypertension was attributed to pain from his nonservice-connected pulmonary embolism and deep vein thrombosis in August 2009.  Such evidence is sufficient to rebut the presumptive service connection provisions for chronic diseases, including hypertension.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

The Board has considered the lay evidence of record, which is probative regarding symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran and his representative attempt to provide a nexus between his hypertension and active service or his service-connected PTSD, such statements are afforded little probative value given their lack of related medical expertise.  See Jandreau, supra.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for hypertension.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  


ORDER

Service connection for residuals of pulmonary embolism is denied.  

Service connection for left calf deep vein thrombosis is denied.  

Service connection based on aggravation of moderate traumatic brain injury with residual headaches, claimed as a head injury, is denied.  

Service connection for hypertension is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


